Citation Nr: 1208416	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-24 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from October 1994 to July 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's claim for service connection for hearing loss in the right ear and granted her service connection for hearing loss in the left ear, assigning an initial noncompensable disability rating.

In September 2011, the Board subsequently granted the Veteran service connection for hearing loss in the right ear and remanded her claim for increase for further notification, evidentiary development, and adjudication.  In that decision, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a VCAA-compliant notice letter, provide the Veteran with a VA examination, and then re-adjudicate the claim.  Following the September 2011 remand, the AOJ granted the Veteran service connection for hearing loss in the right ear, assigning an initial noncompensable rating, and re-characterized the Veteran's disability as bilateral hearing loss.  Her claim for increase was thus re-characterized as claim for an initial compensable rating for bilateral hearing loss.  In addition, in service of the Board's September 2011 remand, the AOJ sent the Veteran a VCAA-compliant notice letter and scheduled her for a VA examination, which was conducted in October 2011.  The AOJ then provided the Veteran with a supplemental statement of the case (SSOC) in November 2011, in which the AOJ denied the Veteran's claim for increase.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the Board's central offices in Washington, D.C., in February 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  

As the appeal of the Veteran's claim for an initial compensable rating for bilateral hearing loss emanates from the Veteran's disagreement with the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity level I in the right ear and level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision has been accomplished.  

Regarding the Veteran's hearing loss claim, through December 2004 and May 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate her claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via a March 2006 notice letter, as well as in the May 2008 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her hearing loss claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2004 and May 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2004 and May 2008 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2004 and May 2008 notice letters.  

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls within this pattern.  Thus, no additional VCAA notice was required with respect to the issue on appeal.  Furthermore, as to the initial rating claim, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment at the Washington D.C. VA Medical Center (VAMC), as well as with private treatment providers, have been associated with the file.  In addition, the Veteran was provided VA audiological examinations in October 2000, January 2005, February 2007, April 2007, February 2009, and October 2011; reports of those examination have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and her representative, and reflect that the examiners conducted full audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; she and her representative have provided written argument in support of her appeal, and she has testified before the undersigned Acting Veterans Law Judge.  Otherwise, neither the Veteran nor her representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Veteran contends that her service-connected bilateral hearing loss is more disabling than reflected by the noncompensable disability rating initially assigned.  

Relevant evidence of record consists of report of VA examinations provided to the Veteran in October 2000, January 2005, February 2007, April 2007, February 2009, and October 2011.  In addition, reports of the Veteran's treatment at the Washington VAMC and with private treatment providers are of record.  The Veteran has also submitted written argument in support of her claim, and she testified before the undersigned Acting Veterans Law Judge in February 2008.  The Veteran has specifically reported that she has difficulty hearing above background noise and often has to increase the volume on the television.  In her October 2000 and February 2009 VA examinations, the Veteran stated that she often had trouble understanding what people were saying when background noise was present.  Similarly, at a private evaluation conducted in September 2011, the Veteran stated that her main complaint was hearing conversation with background noise present.  The Veteran stated at her October 2011 VA examination, however, that her hearing loss did not interfere with occupational functioning or activities of daily living.  At her February 2008 hearing before the undersigned Acting Veterans Law Judge, the Veteran reiterated these contentions, stating that she has difficulty understanding conversation when background noise is present.

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.


With respect to the claim on appeal, the relevant evidence of record consists of audiological reports from the October 2000, January 2005, February 2007, April 2007, February 2009, and October 2011 VA examinations, as well as from audiograms conducted by VA in July 2004 and by a private audiologist in September and November 2011.  Results from the October 2000 audiogram reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
20
10
35
15
10

Pure tone averages were 7 decibels for the right ear and 17 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's October 2000 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85. 

Results from the audiogram conducted at the January 2005 VA examination reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
20
20
15
20

Pure tone averages were 16 decibels for the right ear and 19 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's January 2005 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.

The Veteran again underwent VA examination in February 2007.  Results from the audiogram conducted at that examination reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
5
15
10
0

Pure tone averages were 9 decibels for the right ear and 8 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's February 2007 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  

Results from the audiogram conducted at the Veteran's April 2007 VA examination reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
5
5
15
10
5

Pure tone averages were 11 decibels for the right ear and 9 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's April 2007 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  

Results from the Veteran's February 2009 audiogram reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
5
5
15
15
10

Pure tone averages were 12.5 decibels for the right ear and 11.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's January 2010 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  

Results from the Veteran's October 2011 audiogram reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
15
LEFT
5
10
20
10
5

Pure tone averages were 11.25 decibels bilaterally.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's January 2010 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  


In addition, the Veteran underwent audiological evaluation at the Washington VAMC in July 2004.  Results from that audiogram reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
15
LEFT
25
20
25
20
20

Pure tone averages were 18.75 decibels for the right ear and 21.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally, using Maryland CNC tests.  Applying the results of the Veteran's July 2004 VAMC audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  

In addition, the Veteran underwent audiological evaluation with a private treatment provider in September and November 2011.  The results of the audiological evaluations are in graphical form, but the graphs are clear, and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court in Kelly implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological reports and determined that the results of the September 2011 audiogram do not show findings indicating hearing impairment worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of her bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable rating initially assigned for the Veteran's service-connected bilateral hearing loss.  

In short, under 38 C.F.R. § 4.85, the Veteran's hearing acuity has been no worse than Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating under Table VII.  This is so for the entirety of the appellate period.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It has been noted by the Veteran's multiple audiological examiners that the Veteran has trouble hearing and understanding speech, particularly in the presence of competing noise such as a television.  However, the October 2011 VA examiner specifically found the Veteran's bilateral hearing loss not to interfere with her work or activities of daily living.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected bilateral hearing loss, without regard to other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as noted above, the Veteran's VA examination reports reflect that the Veteran has trouble hearing and understanding speech, particularly in the presence of competing noise.  However, the October 2011 VA examiner specifically found her bilateral hearing loss did not interfere with her work or activities of daily living.  Hence, the evidence of record does not demonstrate that the Veteran is unemployable because of her service-connected bilateral hearing loss disability.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


